 



Exhibit 10.95
(BEARING POINT LOGO) [c08573c0857300.gif]
757 Third Avenue
New York, NY 10017
Tel: +1.212.954.4000
Fax: +1.212.872.3001
www.bearingpoint.com
October 3, 2006
Ms. Judy A. Ethell
[                              ]

     Re: Acknowledgement of Substituted Grants
Dear Judy:
     This letter agreement will evidence our agreement relating to the
rescission of the grants of nonqualified stock options and restricted stock
units made to you by BearingPoint, Inc. (the “Company”) in July 2005 in
connection with your employment by the Company as of July 1, 2005. As you were
advised after the July 1, 2005 grant, because of the blackout trading
restrictions imposed by the Securities and Exchange Commission, the Company’s
grants to you at that time could not be honored.
     Along with this letter you are being provided with a stock option agreement
and award notice which provide you with the duly authorized, legal and validly
issued option to acquire 600,000 shares of Company common stock at the fair
market value on September 19, 2006, the date of the grant made to you, as well
as duly authorized, legal and validly issued restricted stock unit agreements
awarding you 292,000 restricted stock units and 94,000 restricted stock units,
respectively. The option to acquire 600,000 shares of stock, the restricted
stock unit grant of 292,000 shares and the additional restricted stock unit
grant of 94,000 shares are provided to satisfy the Company’s 2005 option and
restricted stock unit award obligation to you that is reflected in your
employment letter with the Company dated June 22, 2005 (“Employment Letter”). In
addition you will be reimbursed for reasonable attorney fees incurred in
addressing the issues raised with respect to the 2005 awards by the blackout
trading restrictions, and you will receive a tax gross-up on such
reimbursements.
     By your execution of this letter agreement, you agree that the option and
restricted stock unit grants made to you as of July 1, 2005 are void and of no
effect. You also agree to accept the option and restricted stock unit grants
made to you as of September 19, 2006, in full satisfaction of the 2005 stock
option grant and restricted stock unit award described in your Employment
Letter. Notwithstanding the preceding, to the extent the terms of the
September 19, 2006 option and restricted stock unit grants and this letter
agreement are not satisfied, you preserve all rights and claims under your
Employment Letter and the stock option grants and restricted stock unit awards
described therein.

         
 
  Very truly yours,    
 
       
 
  /s/ Harry L. You
 
Harry L. You    
 
  Chief Executive Officer    
 
       
 
  ACCEPTED:    
 
       
 
  /s/ Judy A. Ethell
 
Judy A. Ethell    

 